DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.

The response filed was not fully responsive.  Applicant failed to respond to the species election on pages 3 (Species A-C).  After discussing this with Mark Brown on 5/16/2022, Mr. Brown elected Species A Figures 1-11.  The claims that are further withdrawn from consideration due to this election include claims 6 and 16 are withdrawn as they are drawn to a non-elected species.  The Examiner asks the Applicant to acknowledge this in their response to the Office Action, for clarity of the record.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/27/2020 is being considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a sterilizable metal”.  It is unclear of the metes and bounds of the claim since all metals can have sterilizer be sprayed on them and be sterilized.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “a metal”.
Claim 12 recites the limitation “a flexible blade”.  It is unclear of the metes and bounds of the claim since all metals have a level of flexibility to them, and it’s unclear what makes the blade flexible.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “the blade”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN207700645U) in view of Ferguson (US 2,498,107). 
Regarding claim 1, Chen discloses a metal hand tool comprising: 
a blade piece (Item 2) having proximal and distal ends; 
said blade piece distal end comprising a blade (Figure 1 left of page) and said blade piece proximal end comprising an elongated tang (Paragraph [0017] “the end of the blade 2 connected to the handle 1 is also provided with an extension arm (not shown in the figure) extending into the handle 1, and the end of the extension arm is provided with an extension arm (not shown in the figure). A through hole for the sealing sleeve 3 to pass through”)
a contoured handle (Item 1)  having proximal and distal ends and a hollow interior (Paragraph [0016]);
said handle comprising a receiver for said blade piece elongated tang (Line 118 “A plurality of criss-crossing reinforcing ribs may also be provided on the inner wall of the handle 1”); 
said handle distal end being curved (Figure 1 sides are at least curved); 
said blade piece elongated tang received within said handle distal end receiver and extending proximally into said handle hollow interior (Paragraph [0017]); and 
said blade piece connected to said handle via a curved welded connection between said blade piece and said handle about said curved handle distal end (Paragraph [0016 discusses a seamless weld.  The weld is jointing two different materials with different elevations giving the weld a level of curvature).  
Chen fails to explicitly disclose said handle distal end comprising a receiver for said blade piece elongated tang. Cheng teaches a criss-crossing support on the interior of the handle for additional support, but fails to disclose where on the handle the criss cross supports are located.  
Ferguson teaches a blade tool with a handle made of two symmetrical pieces wherein said handle distal end comprising a receiver for said blade piece elongated tang (Item 44).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the handle body of Chen such that handle starts out as a split handle with a receiver built throughout the handle body as taught by Ferguson. Having the receiver throughout the handle would allow all of the handle to be loaded equally and allows for the handle to be formed of a thinner material without degrading its strength (Ferguson Column 2 lines 9-18).

Please note this is a product claim, the process of welding two half handle pieces together is a process and not required by a product claim as long as the end product has equivalent structure  (see MPEP 2113).  Chen discloses the finish product of a bladed tool with a seamless exterior and a crisscrossed interior for support. Thus, the prior art of Chen makes the claim unpatentable, since MPEP2113 states "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." It is noted that the process of welding takes multiple pieces and integrates them into one.  Details such as the notches, two separate halves of handles, etc carry limited patentable weight since the finished product is a single body without any holes to the interior.
Regarding claim 2, Chen in view of Ferguson disclose the metal hand tool according to claim 1, further comprising: an open hang hole (Chen Item 3) piece extending through said handle proximal end in a direction approximately perpendicular to said blade; and said open hang hole piece welded to said handle around outer edges of said hang hole piece (Chen Lines 119-121).  
Regarding claim 3, Chen in view of Ferguson disclose the metal hand tool according to claim 2, wherein: said blade piece elongated tang further comprises a hang hole opening; and said open hang hole piece further extends through said blade piece elongated tang hang  hole opening (Chen Lines 128-129). 
Regarding claim 4, Chen in view of Ferguson disclose the metal hand tool according to claim 1, further comprising: an additional metal tang guide piece (Ferguson, Item 44) connected to said handle hollow interior and configured for holding said blade piece elongated tang in place within said handle hollow interior (Ferguson Column 2 Lines 9-18).  
Please note this is a product claim, the process of welding is a process and not required by a product claim as long as the end product has equivalent structure  (see MPEP 2113).
Regarding claim 5, Chen in view of Ferguson disclose the metal hand tool according to claim 4, wherein: said additional metal tang guide piece further comprises a guide piece tang receiver; and said blade piece extended tang extends through said guide piece tang receiver in said handle hollow interior (Ferguson discloses two pieces of handle formed together and having a slot for the blade and/or the tang to pass through).  
Regarding claim 7, Chen in view of Ferguson disclose the metal hand tool according to claim 1, wherein: said handle is made up of a pair of welded together, symmetrical handle half pieces having proximal and distal ends; each handle half piece comprising a notched distal end; and said handle half piece notched distal ends configured for forming said handle distal end receiver (best shown in Figure 5 of Ferguson, Items 36 are lower than Item 34).  
Regarding claim 8 and 9, Chen in view of Ferguson disclose the metal hand tool according to claim 1, wherein: said hand tool is made completely out of stainless steel (Chen Line 121-122).  
Regarding claim 10, Chen in view of Ferguson disclose the metal hand tool according to claim 1, wherein: said handle further comprises a flared distal end providing an elongated curved welded connection between said blade piece and said handle about said curved handle distal end (Figure 1).  
Regarding claim 11, Chen in view of Ferguson disclose the metal hand tool according to claim 1, wherein: said handle proximal end comprises a flattened hammer end (Annotated Figure 1).

    PNG
    media_image1.png
    442
    686
    media_image1.png
    Greyscale

Regarding claim 12, Chen in view of Ferguson disclose the metal hand tool according to claim 1, wherein: said blade accommodating use spreading, scraping, and flipping materials (Chen Paragraph [0016]) .  
“accommodating use spreading, scraping, and flipping materials” is viewed as intended use.  Chen discloses a similar tool as the instant application, thus is capable of doing all the same tasks as the instant application.  
Regarding claim 13, Chen discloses a stainless steel hand tool comprising: 
a blade piece (Item 2) having proximal and distal ends; 
said blade piece distal end comprising a blade (Figure 1 left of page) and said blade piece proximal end comprising an elongated tang (Paragraph [0017] “the end of the blade 2 connected to the handle 1 is also provided with an extension arm (not shown in the figure) extending into the handle 1, and the end of the extension arm is provided with an extension arm (not shown in the figure). A through hole for the sealing sleeve 3 to pass through”)
a contoured handle (Item 1) having proximal and distal ends and a hollow interior (Paragraph [0016]); 
said handle comprising a receiver for said blade piece elongated tang (Line 118 “A plurality of criss-crossing reinforcing ribs may also be provided on the inner wall of the handle 1”); 
said blade piece elongated tang received within said handle and extending proximally into said handle hollow interior (Paragraph [0017]); 
said blade piece elongated tang further comprising a proximal end opening (Item 3; Lines 119-120); 
an open hang hole piece extending through said handle half piece proximal end openings and said blade piece elongated tang proximal end opening in a direction approximately perpendicular to said blade (Figure 1); 
an additional stainless steel tang guide piece welded to said handle hollow interior and configured for holding said blade piece elongated tang in place within said handle hollow interior (Paragraph [0016] discusses the criss crossing supports within the handle to provide rigidity.  Paragraph [0017 discusses how the blade has an extended arm that passes through the handle and connects at least at Item 3); 
said blade piece connected to said handle via a welded connection between said blade piece and said handle at said handle distal end; and 
said open hang hole piece welded to said handle around outer edges of said handle half piece proximal end opening (Paragraph [0016] “seamlessly welded”)
Chen fails to explicitly disclose said handle comprising of a pair of welded together, symmetrical handle half pieces having proximal and distal ends; each handle half piece comprising a proximal end opening and a notched distal end; said handle half piece notched distal ends configured for forming said handle distal end receiver; said blade piece elongated tang received within said handle distal end receiver.
Ferguson teaches a blade tool with a handle, said handle comprising of a pair of symmetrical handle half pieces (Figure 2 Item 32 on top and bottom) having proximal (left of page) and distal ends (right of page); each handle half piece comprising a proximal end opening and a notched distal end (best shown in Figure 5, Item 36 is lower than Item 34); said handle half piece notched distal ends configured for forming said handle distal end receiver (Figure 2 shows the blade and handle interaction); said blade piece elongated tang received within said handle distal end receiver. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the handle body of Chen such that handle starts out as a split handle with a receiver built throughout the handle body as taught by Ferguson. Having the receiver throughout the handle would allow all of the handle to be loaded equally and allows for the handle to be formed of a thinner material without degrading its strength (Ferguson Column 2 lines 9-18).

Please note this is a product claim, the process of welding two half handle pieces together is a process and not required by a product claim as long as the end product has equivalent structure  (see MPEP 2113).  Chen discloses the finish product of a bladed tool with a seamless exterior and a crisscrossed interior for support. Thus, the prior art of Chen makes the claim unpatentable, since MPEP2113 states "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." It is noted that the process of welding takes multiple pieces and integrates them into one.  Details such as the notches, two separate halves of handles, etc carry limited patentable weight since the finished product is a single body without any holes to the interior.
Regarding claim 14, Chen in view of Ferguson disclose the stainless steel hand tool according to claim 13, wherein:  -17- said handle distal end is curved; and said welded connection between said blade piece and said handle comprises a curved welded connection (Chen Paragraph [0016] discusses a seamless weld.  The weld is jointing two different materials with different elevations giving the weld a level of curvature).  
Regarding claim 15, Chen in view of Ferguson disclose the stainless steel hand tool according to claim 13, wherein: said additional stainless steel tang guide piece further comprises a guide piece tang receiver; and said blade piece extended tang extends through said guide piece tang receiver in said handle hollow interior (Chen discusses in Paragraph [0016] that the elongated arm is connected to Item 3, as such the elongated arm passes through interior of the handle and through the criss cross reinforcement.  As such there must be a void/receiver between the criss cross reinforcement.  One possible scenario of this is shown by Ferguson and the relationship between Items 34, 42 and 18).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723